          Case 3:21-cv-00153-BAJ-SDJ            Document 4       09/21/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

CORI WILLIAMS (#536814)
                                                                           CIVIL ACTION
VERSUS
                                                                           NO. 21-153-BAJ-SDJ
DARREL VANNOY, ET AL.

                                              ORDER

       Before the Court is the petitioner’s Motion to Stay and Abey Habeas Petition (R. Doc. 2),

wherein the petitioner asks this Court to stay the proceedings herein until the petitioner has

exhausted his state court remedies. Specifically, the petitioner seeks to exhaust his Ramos claims

pertaining to a non-unanimous jury verdict.

       One of the threshold requirements for a § 2254 petition is that, subject to certain

exceptions, the petitioner must have first exhausted in state court all of his claims before

presenting them to the district court. 28 U.S.C. § 2254(b)(1) (“An application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not

be granted unless it appears that ... the applicant has exhausted the remedies available in the

courts of the State....”) The Supreme Court has interpreted § 2254(b)(1) to require dismissal of a

habeas corpus petition if it contained even a single unexhausted claim – the “total exhaustion”

requirement. Rose v. Lundy, 455 U.S. 509, 518–19 (1982).

       In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court created an exception to

Lundy for mixed petitions. The Supreme Court held that a district court may stay a mixed

petition rather than dismiss it, holding the petition in abeyance while the petitioner seeks

exhaustion of any unexhausted claims in state court. Id. However, the Court feared that liberal

use of this stay-and-abeyance procedure might undermine the Antiterrorism and Effective Death

Penalty Act's twin purposes of encouraging the swift execution of criminal judgments and
           Case 3:21-cv-00153-BAJ-SDJ             Document 4       09/21/21 Page 2 of 2



favoring the resolution of habeas claims in state court, if possible, before resorting to federal

review. Id. at 276–78. Therefore, Rhines mandated that a district court should grant a stay and

abeyance only in limited circumstances where: (1) the petitioner had good cause for his failure to

exhaust his claims first in state court, (2) his unexhausted claims are potentially meritorious, and

(3) there is no indication that the petitioner engaged in intentionally dilatory litigation tactics. Id.

        In the instant matter, the petitioner’s unexhausted claims are not potentially meritorious.

In Edwards v. Vannoy, 141 S. Ct. 1547, 1551, 209 L. Ed. 2d 651 (2021) the United States Supreme

recently held:

        Last Term in Ramos v. Louisiana, 590 U. S. ––––, 140 S.Ct. 1390,
        206 L.Ed.2d 583 (2020), this Court held that a state jury must be unanimous
        to convict a criminal defendant of a serious offense. Ramos repudiated this
        Court's 1972 decision in Apodaca v. Oregon, 406 U.S. 404, 92 S.Ct. 1628,
        32 L.Ed.2d 184, which had allowed non-unanimous juries in state criminal
        trials. The question in this case is whether the new rule of criminal
        procedure announced in Ramos applies retroactively to overturn final
        convictions on federal collateral review. Under this Court's
        retroactivity precedents, the answer is no.

         Accordingly,

        IT IS ORDERED that the petitioner’s Motion (R. Doc. 2) be and is hereby DENIED.

        Signed in Baton Rouge, Louisiana, on September 21, 2021.



                                                      S
                                                SCOTT D. JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE
